Exhibit 10.2

 

SIMON PROPERTY GROUP, L.P.

1998 STOCK INCENTIVE PLAN

(as amended May 8, 2008)

 

1

--------------------------------------------------------------------------------


 

SIMON PROPERTY GROUP, L.P.

1998 STOCK INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

Page Number

ARTICLE 1 GENERAL

3

1.1 Purpose

3

1.2 Administration

3

1.3 Persons Eligible for Awards

3

1.4 Types of Awards Under Plan

4

1.5 Shares Available for Awards

4

1.6 Definitions of Certain Terms

5

1.7 Agreements Evidencing Awards

5

ARTICLE 2 STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

6

2.1 Grants of Stock Options

6

2.2 Reserved

6

2.3 Grant of Stock Appreciation Rights

6

2.4 Exercise of Related Stock Appreciation Right Reduces Shares Subject to
Option

7

2.5 Exercisability of Options and Stock Appreciation Rights

7

2.6 Payment of Option Price

8

2.7 Termination of Service

9

2.8 Special ISO Requirements

10

ARTICLE 3 AWARDS OTHER THAN STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

10

3.1 Restricted Stock Awards

10

3.2 Common Stock Awards

11

3.3 Performance Units

11

ARTICLE 4 GRANTS OF RESTRICTED STOCK TO ELIGIBLE DIRECTORS

12

4.1 Grants to Eligible Directors

12

4.2 Amount of Awards

12

4.3 Terms of Restricted Stock Awards

12

4.4 Change of Control

13

4.5 Deferred Delivery; Reinvestment of Dividends

13

ARTICLE 5 MISCELLANEOUS

13

5.1. Amendment of the Plan; Modification of Awards

13

5.2 Limitation on Exercise

14

5.3 Restrictions

14

5.4 Nontransferability

14

5.5 Withholding Taxes

14

5.6 Adjustments Upon Changes in Capitalization

15

5.7 Right of Discharge Reserved

15

5.8 No Rights as a Stockholder

15

5.9 Nature of Payments

15

5.10 Non-Uniform Determinations

16

5.11 Other Payments or Awards

16

5.12 Reorganization

16

5.13 Section Headings

16

5.14 Term of Plan

16

5.15 Governing Law

16

5.16 Repricing of Options

17

5.17 Exception to Certain Limitations

17

5.18 Code Section 409A

17

 

2

--------------------------------------------------------------------------------


 

SIMON PROPERTY GROUP, L.P.

1998 STOCK INCENTIVE PLAN

 

ARTICLE 1

GENERAL

 

1.1                               Purpose.

 

The purpose of this 1998 Stock Incentive Plan (the “Plan”) is to provide for
certain key personnel (as defined in Section 1.3) of Simon Property Group, L.P.
(the “Partnership”) and certain of its Affiliates (as defined in Section 1.6) an
equity-based incentive to maintain and enhance the performance and profitability
of the Partnership and Simon Property Group, Inc. (the “Company”). It is
intended that awards granted under this Plan may provide performance-based
compensation within the meaning of section 162(m) of the Internal Revenue Code
of 1986, as amended and the regulations promulgated thereunder from time-to-time
(the “Code”), to the extent applicable.

 

1.2                               Administration.

 

(a)                                  The Plan shall be administered by a
committee (the “Committee”) appointed by the Partnership, by action of its
General Partner, which Committee shall consist of two or more directors of the
Company. A majority of the Committee shall constitute a quorum, and the acts of
a majority of the members present at any meeting at which a quorum is present or
acts approved in writing by all members of the Committee without a meeting,
shall be acts of the Committee. The members of the Committee shall be appointed
by and may be changed at any time and from time to time in the discretion of,
the Partnership, by action of its General Partner.

 

(b)                                 The Committee shall have the authority
(i) to exercise all of the powers granted to it under the Plan, (ii) to
construe, interpret and implement the Plan and any Plan agreements executed
pursuant to the Plan, (iii) to prescribe, amend and rescind rules relating to
the Plan, (iv) to make any determination necessary or advisable in administering
the Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan.

 

(c)                                  The determination of the Committee on all
matters relating to the Plan or any Plan agreement shall be conclusive.

 

(d)                                 No member of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any award hereunder.

 

(e)                                  Notwithstanding anything to the contrary
contained herein: (i) until the Partnership shall appoint the members of the
Committee, the Plan shall be administered by the General Partner, and (ii) the
General Partner may, in its sole discretion, at any time and from time to time,
resolve to administer the Plan. In either of the foregoing events, the term
Committee as used herein shall be deemed to mean the General Partner.

 

1.3                               Persons Eligible for Awards.

 

Awards under Articles 2 and 3 of the Plan may be made to such officers,
employee-directors, Eligible Directors, executive, managerial, professional or
other employees, advisors and consultants (“key personnel”) of the Partnership
or its Affiliates, other than Melvin Simon and Herbert Simon, as the Committee
shall from time to time in its sole discretion select. Eligible Directors shall
also receive awards as provided in Article 4 of the Plan.

 

3

--------------------------------------------------------------------------------


 

1.4                               Types of Awards Under Plan.

 

(a)                                  Awards may be made under the Plan in the
form of (i) stock options (“options”), (ii) stock appreciation rights related to
an option (“related stock appreciation rights”), (iii) stock appreciation rights
not related to any option (“unrelated stock appreciation rights”),
(iv) restricted stock awards and (v) performance units, all as more fully set
forth in Articles 2, 3 and 4.

 

(b)                                 Options granted under the Plan may be either
(i) “nonqualified” stock options subject to the provisions of section 83 of the
Code or (ii) options intended to qualify for incentive stock option treatment
described in Code section 422.

 

(c)                                  All options when granted are intended to be
nonqualified stock options, unless the applicable Plan agreement explicitly
states that the option is intended to be an incentive stock option. If an option
is intended to be an incentive stock option, and if for any reason such option
(or any portion thereof) shall not qualify as an incentive stock option, then,
to the extent of such nonqualification, such option (or portion) shall be
regarded as a nonqualified stock option appropriately granted under the Plan
provided that such option (or portion) otherwise meets the Plan’s requirements
relating to nonqualified stock options.

 

(d)                                 In the event the Company or an Affiliate
consummates a transaction described in Code section 424(a), persons who become
key personnel or directors on account of such transaction may be granted options
in substitution or as a replacement for options granted by the former employer.
The Committee, in its sole discretion and consistent with Code section 424(a),
shall determine the exercise price of the substitute options.

 

1.5                               Shares Available for Awards.

 

(a)                                  Subject to Section 5.6 (relating to
adjustments upon changes in capitalization), the aggregate number of shares of
Common Stock (as defined in Section 1.6) which may be delivered under the Plan
pursuant to awards hereunder shall not exceed 11,300,000 shares. The number of
unrestricted shares acquired pursuant to the exercise of any related stock
appreciation right pursuant to the Plan shall be deemed to be equal to the
number of shares surrendered, or as to which the grantee’s right to purchase,
acquire or receive is surrendered, in connection with such exercise, and, to the
extent that any payment to a grantee upon exercise of any stock appreciation
right is made in the form of restricted shares, the portion of the shares
surrendered, or as to which such grantee’s right to purchase, acquire or receive
is surrendered, which is related to payment in the form of restricted shares
shall not be deemed to be unrestricted shares acquired pursuant to the Plan
until such restricted shares become unrestricted. Upon unconditional vesting of
the right of any grantee to payment pursuant to any performance unit in cash or
any other form (other than restricted or unrestricted shares), a number of
unrestricted shares, equal to the portion of the shares subject to such
performance unit to which such payment relates, shall be deemed to be delivered
pursuant to the Plan in connection therewith. The number of shares delivered in
full or partial payment of any option exercise price under the Plan shall be
deducted from the number of shares delivered to the grantee pursuant to such
option for purposes of determining the number of unrestricted shares delivered
pursuant to the Plan. Without limiting the generality of the foregoing, shares
of Common Stock covered by awards granted under the Plan which expire or
terminate for any reason (other than an option or part thereof which is canceled
by the Committee and for which cash is paid in respect thereof pursuant to
Section 2.5(f)) shall again become available for award under the Plan.

 

(b)                                 Shares of Common Stock that shall be subject
to issuance pursuant to the Plan shall be authorized and unissued or treasury
shares of Common Stock.

 

(c)                                  Without limiting the generality of the
foregoing, the Committee may, with the grantee’s consent, cancel any award under
the Plan and issue a new award in substitution therefor upon such terms as the
Committee may in its sole discretion determine, provided that the substituted
award shall satisfy all applicable Plan requirements as of the date such new
award is made.

 

4

--------------------------------------------------------------------------------


 

1.6                               Definitions of Certain Terms.

 

(a)                                  The term “Affiliate” as used herein means
any person or entity which, at the time of reference, directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Partnership, as determined by the Committee in its sole
discretion; provided, however, that the Company and Affiliates of the Company
shall be considered Affiliates of the Partnership.

 

(b)                                 The term “Common Stock” as used herein means
the shares of common stock, par value $0.0001 per share, of Simon Property
Group, Inc., as constituted on the effective date of the Plan, all rights which
trade with such shares of common stock, and any other shares into which such
common stock shall thereafter be changed by reason of a recapitalization,
merger, consolidation, split-up, combination, exchange of shares or the like.

 

(c)                                  The term “Eligible Director” means a
director of the Company who is not an employee of the Partnership or any of its
Affiliates.

 

(d)                                 Except as provided in Article 4, the “fair
market value” as of any date and in respect of any share of Common Stock shall
be the closing price of a share of Common Stock as reported on the New York
Stock Exchange for the date of grant if shares of Common Stock are then trading
upon such exchange, or if not, then the closing price of a share of Common Stock
as reported by such other stock exchange on which shares of the Common Stock are
principally trading, on such date. In no event shall the fair market value of
any share be less than its par value.

 

(e)                                  The term “Performance Cycle” means the
period of time established by the Committee within which Performance Goals are
required to be attained or satisfied.

 

(f)                                    The term “Performance Goals” means the
performance goals established by the Committee with respect to the Company, the
Partnership or any Affiliates, in the Committee’s sole discretion. With respect
to any participant who is a “covered employee” within the meaning of Code
section 162(m), (i) the Performance Goals shall be in writing and shall be based
on any one or any combination of the following business criteria: (A) earnings
per share; (B) return on equity; (C) return on assets; (D) market value per
share; (E) funds from operations; (F) return to stockholders (including
dividends); (G) revenues; (H) market share; (I) cash flow; and (J) cost
reduction goals; (ii) the Performance Goals with respect to those business
criteria may be determined on a corporate, regional, departmental or divisional
basis and may be expressed in absolute terms or by reference to an identified
variable standard or by reference to comparative performance of an identified
group of businesses; and (iii) awards shall be delivered only after it is
certified, in writing, by the Committee that the Performance Goals as
established by the Committee have been attained or otherwise satisfied within
the Performance Cycle.

 

1.7                               Agreements Evidencing Awards

 

(a)                                  Options, stock appreciation rights and
restricted stock awards granted under the Plan shall be evidenced by written
agreements. Other awards granted under the Plan shall be evidenced by written
agreements to the extent the Committee may in its sole discretion deem necessary
or desirable. Any such written agreements shall (i) contain such provisions not
inconsistent with the terms of the Plan as the Committee may in its sole
discretion deem necessary or desirable and (ii) be referred to herein as “Plan
agreements.”

 

(b)                                 Each Plan agreement shall set forth the
number of shares of Common Stock subject to the award granted thereby.

 

(c)                                  Each Plan agreement with respect to the
granting of a related stock appreciation right shall set forth the number of
shares of Common Stock subject to the related option which shall also be subject
to the related stock appreciation right granted thereby.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Each Plan agreement with respect to the
granting of an option shall set forth the amount (the “option exercise price”)
payable by the grantee in connection with the exercise of the option evidenced
thereby. The option exercise price per share shall not be less than the fair
market value of a share of Common Stock on the date the option is granted.

 

(e)                                  Each Plan agreement with respect to a stock
appreciation right shall set forth the amount (the “appreciation base”) over
which appreciation will be measured upon exercise of the stock appreciation
right evidenced thereby. The appreciation base per share of Common Stock subject
to a stock appreciation right shall not be less than (i) in the case of an
unrelated stock appreciation right, the fair market value of a share of Common
Stock on the date the stock appreciation right is granted, or (ii) in the case
of a related stock appreciation right, the higher of the fair market value of a
share of Common Stock on the date the stock appreciation right is granted or the
option exercise price per share of Common Stock subject to the related option.

 

(f)                                    Despite any other provision of this Plan
to the contrary, the Committee shall not grant any awards with terms or
conditions that would subject the grantee to gross income inclusion, interest,
or additional tax pursuant to Code section 409A.

 

ARTICLE 2

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1                               Grants of Stock Options.

 

The Committee may grant options to purchase shares of Common Stock in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine, subject to the terms of the Plan;
provided, however, that (i) the maximum number of shares subject to all awards
granted to any Plan participant pursuant to the Plan shall not exceed 600,000 in
any calendar year and (ii) the exercise price of any options shall not be less
than fair market value on the date of grant.

 

2.2                               Reserved.

 

2.3                               Grant of Stock Appreciation Rights.

 

(a)                                  Related Stock Appreciation Rights. The
Committee may grant a related stock appreciation right in connection with all or
any part of an option granted under the Plan, either at the time the related
option is granted or any time thereafter prior to the exercise, termination or
cancellation of such option, and subject to such terms and conditions as the
Committee shall from time to time in its sole discretion determine, subject to
the terms of the Plan. The grantee of a related stock appreciation right shall,
subject to the terms of the Plan and the applicable Plan agreement, have the
right to surrender to the Partnership for cancellation all or a portion of the
related option granted under the Plan, but only to the extent that such option
is then exercisable, and to be paid therefor an amount equal to the excess (if
any) of (i) the aggregate fair market value of the shares of Common Stock
subject to such option or portion thereof (determined as of the date of exercise
of such stock appreciation right), over (ii) the aggregate appreciation base
(determined pursuant to Section 1.7(e)) of the shares of Common Stock subject to
such stock appreciation right or portion thereof.

 

(b)                                 Unrelated Stock Appreciation Rights. The
Committee may grant an unrelated stock appreciation right in such amount and
subject to such terms and conditions, as the Committee shall from time to time
in its sole discretion determine, subject to the terms of the Plan. The grantee
of an unrelated stock appreciation right shall, subject to the terms of the Plan
and the applicable Plan agreement, have the right to surrender to the
Partnership for cancellation all or a portion of such stock appreciation right,
but only to the extent that such stock appreciation right is then exercisable,
and to be paid therefor an amount equal to the excess (if any) of (i) the
aggregate fair market value of the shares of Common Stock subject to such stock
appreciation right or portion thereof (determined as of the date of exercise of
such stock appreciation right), over (ii) the aggregate

 

6

--------------------------------------------------------------------------------


 

appreciation base (determined pursuant to Section 1.7(e)) of the shares of
Common Stock subject to such stock appreciation right or portion thereof.

 

(c)                                  Payment. Payment due to the grantee upon
exercise of a stock appreciation right shall be made in cash and/or in Common
Stock (valued at the fair market value thereof as of the date of exercise) as
determined by the Committee in its sole discretion.

 

2.4                               Exercise of Related Stock Appreciation Right
Reduces Shares Subject to Option.

 

Upon any exercise of a related stock appreciation right or any portion thereof,
the number of shares of Common Stock subject to the related option shall be
reduced by the number of shares of Common Stock in respect of which such stock
appreciation right shall have been exercised.

 

2.5                               Exercisability of Options and Stock
Appreciation Rights.

 

Subject to the other provisions of the Plan:

 

(a)                                  Exercisability Determined by Plan
Agreement. Each Plan agreement shall set forth the period during which and the
conditions subject to which the option or stock appreciation right evidenced
thereby shall be exercisable, as determined by the Committee in its sole
discretion.

 

(b)                                 Default Provisions. Unless the applicable
Plan agreement otherwise specifies:

 

(i)                                     no option or stock appreciation right
shall be exercisable prior to the first anniversary of the date of grant;

 

(ii)                                  each option or stock appreciation right
granted under the Plan shall become cumulatively exercisable with respect to 40%
of the shares of Common Stock subject thereto, rounded down to the next lower
full share, on the first anniversary of the date of grant, and with respect to
an additional 30% of shares of Common Stock subject thereto, rounded down to the
next lower full share, on the second anniversary of the date of the grant;

 

(iii)                               each option or stock appreciation right
shall become 100% exercisable on the third anniversary of the date of grant;

 

(iv)                              except as provided in Section 2.7 each option
or stock appreciation right shall remain 100% exercisable through the day prior
to the tenth anniversary of the date of grant, after which such option or stock
appreciation right shall terminate and cease to be exercisable; and

 

(v)                                 no option or stock appreciation right shall
be exercisable to the extent that such exercise will cause the Partnership or
Affiliate to pay any amount that would be nondeductible by the Partnership or
such Affiliate by reason of Code section 162(m).

 

(c)                                  Exercise of Related Stock Appreciation
Right. Unless the applicable Plan agreement otherwise provides, a related stock
appreciation right shall be exercisable at any time during the period that the
related option may be exercised.

 

(d)                                 Partial Exercise Permitted. Unless the
applicable Plan agreement otherwise provides, an option or stock appreciation
right granted under the Plan may be exercised from time to time as to all or
part of the full number of shares as to which such option or stock appreciation
right shall then be exercisable. No option shall be exercised with respect to
less than 50 shares of Common Stock unless the option is being exercised with
respect to the full number of shares issuable hereunder.

 

(e)                                  Notice of Exercise; Exercise Date.

 

(i)                                     An option or stock appreciation right
shall be exercisable by the filing of a written notice of exercise with the
Partnership, on such form and in such manner as the Committee shall in its sole
discretion prescribe, and by payment in accordance with Section 2.6.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  Unless the applicable Plan agreement
otherwise provides or the Committee in its sole discretion otherwise determines,
the date of exercise of an unrelated stock appreciation right shall be the date
the Partnership receives such written notice of exercise.

 

(iii)                               For purposes of the Plan, the “option
exercise date” shall be deemed to be the sixth business day immediately
following the date written notice of exercise is received by the Partnership.

 

(f)                                    Cashout of Options. If and to the extent
that the applicable Plan agreement so provides: At any time after receipt of
written notice of exercise of an option and prior to the “option exercise date”
(as defined in Section 2.5(e)), the Committee in its sole discretion may by
written notice to the grantee, cancel the option or any part thereof if the
Committee in its sole discretion determines that tax, legal or contractual
restrictions or brokerage or other market considerations would make the
acquisition of Common Stock, or the grantee’s sale of Common Stock to the public
markets illegal, impracticable or inadvisable. If the Committee cancels such
option or any part thereof, the Partnership shall pay to the grantee, as soon as
practicable thereafter, an amount equal in cash to the excess of (i) the
aggregate fair market value of the shares of Common Stock subject to the option
or part thereof canceled (determined as of the option exercise date), over
(ii) the aggregate option exercise price of the shares of Common Stock subject
to the option or part thereof canceled.

 

2.6                               Payment of Option Price.

 

(a)                                  Tender Due Upon Notice of Exercise. Unless
the applicable Plan agreement otherwise provides or the Committee in its sole
discretion otherwise determines, (i) any written notice of exercise of an option
shall be accompanied by payment of the full purchase price for the shares being
purchased, and (ii) the grantee shall have no right to receive shares of Common
Stock with respect to an option exercise prior to the option exercise date.

 

(b)                                 Manner of Payment. Payment of the option
exercise price shall be made in any combination of the following:

 

(i)                                     by certified or official bank check
payable to the Company (or the equivalent thereof acceptable to the Committee);

 

(ii)                                  with the consent of the Committee in its
sole discretion, by personal check (subject to collection), which may in the
Committee’s sole discretion be deemed conditional;

 

(iii)                               if and to the extent provided in the
applicable Plan agreement, by delivery of previously acquired shares of Common
Stock owned by the grantee for at least six months (or such other period as the
Committee may prescribe) having a fair market value (determined as of the option
exercise date) equal to the portion of the option exercise price being paid
thereby, provided that the Committee may require the grantee to furnish an
opinion of counsel acceptable to the Committee to the effect that such delivery
would not result in the grantee incurring any liability under Section 16(b) of
the Act and does not require any Consent (as defined in Section 5.3);

 

(iv)                              with the consent of the committee in its sole
discretion, by the promissory note and agreement of the grantee providing for
payment with interest on the unpaid balance accruing at a rate not less than
that needed to avoid the imputation of income under Code section 7872 and upon
such terms and conditions (including the security, if any, therefor) as the
Committee may determine in its sole discretion; provided, however, no grantee
who is subject to Section 402 of the Sarbanes-Oxley Act of 2002 (the “S-O Act”)
may pay pursuant to this clause (iv); or

 

(v)                                 by any other means which the Committee, in
its sole discretion, determines to be consistent with the purposes of the Plan.

 

(c)                                  Cashless Exercise. For any grantee who is
not subject to Section 402 of the S-O Act, payment in accordance with
clause (i) of Section 2.6(b) may be deemed to be satisfied, if and to the extent
provided in the applicable Plan agreement, by delivery to the Company of an
assignment of a sufficient amount of the proceeds

 

8

--------------------------------------------------------------------------------


 

from the sale of Common Stock acquired upon exercise to pay for all of the
Common Stock acquired upon exercise and an authorization to the broker or
selling agent to pay that amount to the Company, which sale shall be made at the
grantee’s direction at the time of exercise.

 

(d)                                 Issuance of Shares. As soon as practicable
after receipt of full payment, the Company shall, subject to the provisions of
Section 5.3, deliver to the grantee one or more certificates for the shares of
Common Stock so purchased, which certificates may bear such legends as the
Company may deem appropriate concerning restrictions on the disposition of the
shares in accordance with applicable securities laws, rules and regulations or
otherwise.

 

2.7                               Termination of Service.

 

For purposes of the Plan, “termination of service” means, in the case of an
employee, the termination of the employment relationship between the employee
and the Partnership and all Affiliates; and in the case of an individual who is
not an employee, the termination of the service relationship between the
individual and the Partnership and all Affiliates. Subject to the other
provisions of the Plan and unless the applicable Plan agreement otherwise
provides:

 

(a)                                  General Rule. All options and stock
appreciation rights granted to a grantee shall terminate upon his termination of
service for any reason (including death) except to the extent post-service
exercise of the vested portion of an option or stock appreciation right is
permitted in accordance with this Section 2.7. The “vested portion” of any
option or stock appreciation right shall mean the portion thereof which is
exercisable immediately prior to the grantee’s termination of service for any
reason.

 

(b)                                 Improper Activity. All options and stock
appreciation rights granted to a grantee shall terminate and expire on the day
of the grantee’s termination of service for cause, whether or not the grantee is
a party to a written service contract. For purposes of this Section 2.7, a
grantee’s service shall be deemed to be terminated for “cause” if he is
discharged (i) on account of fraud, embezzlement or other unlawful or tortious
conduct, whether or not involving or against the Partnership or any Affiliate,
(ii) for violation of a policy of the Partnership or any Affiliate, (iii) for
serious and willful acts of misconduct detrimental to the business or reputation
of the Partnership or any Affiliate or (iv) for “cause” or any like term as
defined in any written contract with the grantee.

 

(c)                                  Regular Termination; Leaves of Absence. If
the grantee’s service terminates for reasons other than as provided in
subsection (b) or (d) of this Section 2.7, the portion of options and stock
appreciation rights granted to such grantee which were exercisable immediately
prior to such termination of service may be exercised until the earlier of
(i) 30 days after his termination of service or (ii) the date on which such
options and stock appreciation rights terminate or expire in accordance with the
provisions of the Plan (other than this Section 2.7) and the Plan agreement;
provided, that the Committee may in its sole discretion determine such other
period for exercise in the case of an individual whose service terminates solely
because the employer ceases to be an Affiliate or the grantee transfers
employment with the Partnership’s consent to a purchaser of a business disposed
of by the Partnership. The Committee may in its sole discretion determine
(i) whether any leave of absence (including short-term or long-term disability
or medical leave) shall constitute a termination of service for purposes of the
Plan, and (ii) the impact, if any, of any such leave on outstanding awards under
the Plan. The Committee shall not, however, have the discretion to grant any
extension of an exercise or expiration period that would subject the grantee to
gross income inclusion, interest, or additional tax pursuant to Code
section 409A.

 

(d)                                 Death; Disability; Retirement. If a
grantee’s service terminates by reason of death, disability, or retirement at or
after age 65, the portion of options and stock appreciation rights granted to
such grantee which were exercisable immediately prior to such termination of
service may be exercised until the earlier of (i) one year after his termination
of service in the case of death or disability or three years after his
termination of service by reason of retirement, or (ii) the date on which such
options and stock appreciation rights terminate or expire in accordance with the
Plan agreement. For purposes of this Section 2.7, the term

 

9

--------------------------------------------------------------------------------


 

“disability” shall mean, with respect to any grantee, a “permanent and total
disability” as defined in section 22(e)(3) of the Code.

 

2.8                               Special ISO Requirements.

 

In order for a grantee to receive special tax treatment with respect to stock
acquired under an option intended to be an incentive stock option, the grantee
of such option must be, at all times during the period beginning on the date of
grant and ending on the day three months before the date of exercise of such
option, an employee of the Company or any of the Company’s parent or subsidiary
corporations (within the meaning of Code section 424), or of a corporation or a
parent or subsidiary corporation of such corporation issuing or assuming a stock
option in a transaction to which Code section 424(a) applies. The aggregate fair
market value, determined as of the date an option is granted, of the Common
Stock for which any grantee may be awarded incentive stock options which are
first exercisable by the grantee during any calendar year under the Plan (and
any other stock option plan to be taken into account under Code section 422(d))
shall not exceed $100,000. If an option granted under the Plan is intended to be
an incentive stock option, and if the grantee, at the time of grant, owns stock
possessing 10% or more of the total combined voting power of all classes of
stock of the grantee’s employer corporation or of its parent or subsidiary
corporation, then (i) the option exercise price per share shall in no event be
less than 110% of the fair market value of the Common Stock on the date of such
grant and (ii) such option shall not be exercisable after the expiration of five
years after the date such option is granted.

 

ARTICLE 3

AWARDS OTHER THAN STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

3.1                               Restricted Stock Awards.

 

(a)                                  Grant of Awards. The Committee may grant
restricted stock awards, alone or in tandem with other awards, under the Plan in
such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine. The vesting of a restricted
stock award granted under the Plan may be conditioned upon the completion of a
specified period of service with the Partnership or any Affiliate, upon the
attainment of specified Performance Goals within specified Performance Cycles,
and/or upon such other criteria as the Committee may determine in its sole
discretion; provided, however; that subject to Section 5.17, every restricted
stock award which is based solely on completion of a specified period of service
must have a minimum period of service of thirty-six consecutive months and any
restricted stock award which is based in whole or in part on the achievement of
specified Performance Goals must relate to a Performance Cycle of not less than
twelve consecutive months.

 

(b)                                 Payment. Each Plan agreement with respect to
a restricted stock award shall set forth the amount (if any) to be paid by the
grantee with respect to such award. If a grantee makes any payment for a
restricted stock award which does not vest, appropriate payment may be made to
the grantee following the forfeiture of such award on such terms and conditions
as the Committee may determine.

 

(c)                                  Forfeiture Upon Termination of Service.
Unless the applicable Plan agreement otherwise provides or the Committee
otherwise determines, (i) if a grantee’s service terminates for any reason
(other than death or disability) before all of his restricted stock awards have
vested, such unvested awards shall terminate and expire upon such termination of
service, and (ii) in the event any condition to the vesting of restricted stock
awards is not satisfied within the period of time permitted therefor, such
restricted shares shall be returned to the Partnership. If a grantee’s service
terminates by reason of death or disability any unvested portion of a restricted
stock award which has been earned as a result of the attainment of applicable
Performance Goals shall be fully vested as of the awardee’s date of death or
disability.

 

10

--------------------------------------------------------------------------------


 

(d)           Issuance of Shares. The Committee may provide that one or more
certificates representing restricted stock awards shall be registered in the
grantee’s name and bear an appropriate legend specifying that such shares are
not transferable and are subject to the terms and conditions of the Plan and the
applicable Plan agreement, or that such certificate or certificates shall be
held in escrow by the Partnership on behalf of the grantee until such shares
vest or are forfeited, all on such terms and conditions as the Committee may
determine. Unless the applicable Plan agreement otherwise provides, no share of
restricted stock may be assigned, transferred, otherwise encumbered or disposed
of by the grantee until such share has vested in accordance with the terms of
such award. Subject to the provisions of Section 5.4, as soon as practicable
after any restricted stock award shall vest, the Partnership shall issue or
reissue to the grantee (or to his designated beneficiary in the event of the
grantee’s death) one or more certificates for the Common Stock represented by
such restricted stock award without such restricted legend.

 

(e)           Grantees’ Rights Regarding Restricted Stock. Unless the applicable
Plan agreement otherwise provides, (i) a grantee may vote and receive dividends
on restricted stock awarded under the Plan, and (ii) any stock received as a
dividend on, or in connection with a stock split of, a restricted stock award
shall be subject to the same restrictions as such restricted stock.

 

3.2                               Common Stock Awards.

 

The Committee may issue awards under the Plan, payable in Common Stock,
including, but not limited to awards of Common Stock equal to dividends declared
on Common Stock, alone or in tandem with other awards, in such amounts and
subject to such terms and conditions as the Committee shall from time to time in
its sole discretion determine. Such Common Stock awards under the Plan shall
relate to a specified maximum number of shares granted as, or in payment of, a
bonus, or to provide incentives or recognize special achievements or
contributions.

 

3.3                               Performance Units.

 

(a)           Grant of Units. The Committee may grant performance units under
the Plan that include the right to acquire shares of Common Stock or Partnership
equity interests exchangeable for Common Stock, along with related dividend or
distributions rights, in such amounts and subject to such terms and conditions
as the Committee shall from time to time in its sole discretion determine,
subject to the terms of the Plan.

 

(b)           Performance Units. Each performance unit under the Plan shall
relate to a specified maximum number of shares of Common Stock or Partnership
equity interests and shall be exchangeable, in whole or in part, for shares,
Partnership equity interests exchangeable for shares of Common Stock, or cash
(or such other form of consideration as may be determined by the Committee in
its sole discretion equivalent in value thereto) in up to an amount equal to the
fair market value of an equal number of unrestricted shares, at the end of a
specified Performance Cycle on such terms as may be established by the
Committee. The number of such shares or Partnership equity interests which may
be deliverable pursuant to such performance unit shall be based upon the degree
of attainment of Performance Goals over a Performance Cycle as may be
established by the Committee. The Committee may provide for full or partial
credit, prior to completion of such Performance Cycle or achievement of the
degree of attainment of the Performance Goals specified in connection with such
performance unit, in the event of the participant’s death, disability, or such
other circumstances, to the extent permitted by Code section 162(m), as the
Committee may determine in its sole discretion to be fair and equitable to the
participant or in the interest of the Partnership and its Affiliates.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 4

GRANTS OF RESTRICTED STOCK TO ELIGIBLE DIRECTORS

 

4.1                               Grants to Eligible Directors.

 

Effective May 11, 2006, each Eligible Director of the Company shall be granted
restricted stock awards in accordance with this Article 4.

 

4.2                               Amount of Awards.

 

Each person who serves as an Eligible Director shall receive the following
awards of restricted stock:

 

(a)           Initial Election. Each Eligible Director who is elected or
appointed a director of the Company and who has not previously served as a
director of the Company or its predecessors, shall be granted a restricted stock
award on the first day of the first calendar month following the month in which
such person first becomes an Eligible Director for that number of shares of
stock having a value on such date of grant equal to $82,500.

 

(b)           Reelection. As of the date of each annual meeting of the Company’s
stockholders (the “Annual Meeting”), each Eligible Director shall be granted a
restricted stock award for that number of shares of stock having a value on such
date of grant equal to $82,500 (the “Subsequent Awards”); provided, however,
that if a person is elected, appointed or otherwise becomes an Eligible Director
during a period 60 days prior to the Annual Meeting in any year, then such
Eligible Director will receive no Subsequent Awards, and provided, further, that
each Eligible Director receiving Subsequent Awards must continue to serve as a
director of the Company after such Annual Meeting.

 

(c)           Committee Chairs. Each Eligible Director who is serving as the
chairperson of the Audit Committee of the Board of Directors as of the date of
the Annual Meeting shall be granted a restricted stock award for that number of
shares of stock having a value on such date of grant equal to $10,000. Each
Eligible Director who is serving as the chairperson of any other standing
committee of the Board of Directors as of the date of the Annual Meeting shall
be granted a restricted stock award for that number of shares of stock having a
value on such date of grant equal to $7,500.

 

(d)           Lead Director. The Eligible Director who is serving as the Lead
Director of the Board of Directors as of the date of the Annual Meeting shall be
granted a restricted stock award for that number of shares of stock having a
value on such date of grant equal to $12,500.

 

(e)           Valuation. The number of shares of stock included in any award of
restricted stock under this Article 4 shall be determined by dividing the cash
value of such award by a number representing the 20 trading day average per
share closing price of the Common Stock ending on the trading day immediately
preceding the date of any such award.

 

4.3                               Terms of Restricted Stock Awards.

 

(a)           Vesting. Unless the 5% exception provided for in Section 5.17 has
been exceeded, each award of restricted stock under this Article 4 shall fully
vest on the first anniversary of the date of grant of such award. Except as
provided in Section 4.4, if an Eligible Director’s service as a director
terminates before all of his or her restricted stock awards have vested, any
unvested portion of an award shall terminate and expire upon such termination of
service. If the 5% exception provided for in Section 5.17 has been exceeded, the
vesting period for subsequent grants shall increase to the third anniversary of
the date of the grant. If an Eligible Director’s service terminates by reason of
death or disability or after an Eligible Director has served a minimum of five
annual terms as director of the Company, its predecessors or successors, any
unvested portion of a restricted stock award, may, upon determination of the
Committee or the Board of Directors of the Company and subject to the
limitations of Section 5.17, become fully vested without completion of the
minimum period of service requirement.

 

12

--------------------------------------------------------------------------------


 

(b)           Grantee’s Rights. A grantee may vote and receive dividends on the
restricted stock awards granted hereunder. Any stock or other property paid as a
dividend on, or in connection with a stock split of, a restricted stock award,
shall be subject to the same restrictions that apply to such restricted stock
award.

 

(c)           Issuance of Shares. One or more certificates representing
restricted stock awards shall be registered in the Eligible Director’s name and
bear an appropriate legend specifying that such shares are not transferable and
are subject to the terms and conditions of the Plan. No shares of restricted
stock may be assigned, transferred, otherwise encumbered or disposed of by the
grantee until such award has vested and only after the underlying shares of
Common Stock have been delivered pursuant to Section 4.5 hereof.

 

4.4                               Change of Control.

 

In the event of a Change of Control prior to the date a restricted stock award
granted under this Article 4 fully vests, all shares of restricted stock not
previously vested shall become immediately vested and deferred pursuant to
Section 4.5. For this purpose, a “Change of Control” shall mean (i) a merger or
consolidation of the Company with another corporation, whether or not the
Company is the surviving corporation, where there is a change in the rights,
preferences or control of outstanding shares of Common Stock by reason of such
merger or consolidation, (ii) an acquisition of all or substantially all of the
assets of the Company by another person, or (iii) a reorganization or
liquidation of the Company.

 

4.5                               Deferred Delivery; Reinvestment of Dividends.

 

Upon vesting, the delivery of the shares of Common Stock underlying any
restricted stock awards shall be deferred in accordance with the terms of the
Director Deferred Compensation Plan until an Eligible Director’s service as a
director of the Company terminates. During the deferral period, all cash
dividends payable with respect to such shares of Common Stock shall be
reinvested in shares of Common Stock pursuant to terms of the Company’s Dividend
Reinvestment Plan and delivery of any such shares shall also be deferred
pursuant to the Director Deferred Compensation Plan.

 

ARTICLE 5

MISCELLANEOUS

 

5.1.                            Amendment of the Plan; Modification of Awards.

 

(a)           Plan Amendments. The Partnership, by action of its General
Partner, may, without approval of other partners in the Partnership, at any time
and from time to time suspend, discontinue or amend the Plan in any respect
whatsoever, except that no such amendment shall impair any rights under any
award theretofore made under the Plan without the consent of the grantee of such
award. Furthermore, the General Partner shall submit for stockholder approval
any amendment (other than an amendment pursuant to the adjustment provisions of
Section 1.6) required to be submitted for stockholder approval by law,
regulation or applicable stock exchange requirements or that otherwise would:
(i) increase the maximum number of shares of Common Stock that may be awarded in
Section 1.5(a); (ii) extend the term of this Plan; or (iii) change the class of
persons eligible to be participants. Any Plan amendment shall be obtained in
such a manner and to such a degree as is required by applicable law or
regulation.

 

(b)           Award Modifications. With the consent of the grantee and subject
to the terms and conditions of the Plan (including Section 5.1(a)), the
Committee may amend outstanding Plan agreements with such grantee, including,
without limitation, any amendment which would (i) accelerate the time or times
at which an award may vest or become exercisable but only in case of death,
disability, retirement or as a result of a Change in Control and/or (ii) extend
the scheduled termination or expiration date of the award; provided, however,
that the Committee shall not enter into any amendments of outstanding agreements
that would subject the grantee to gross income inclusion, interest, or
additional tax pursuant to Code section 409A.

 

13

--------------------------------------------------------------------------------


 

5.2                               Limitation on Exercise.

 

No option or stock appreciation right shall be exercisable to the extent that
such exercise will cause the Partnership or any Affiliate to pay any amount
which would be nondeductible by the Partnership or such Affiliate by reason of
Code section 162(m).

 

5.3                               Restrictions.

 

(a)           Consent Requirements. If the Committee shall at any time determine
in its sole discretion that any Consent (as hereinafter defined) is necessary or
desirable as a condition of, or in connection with, the granting of any award
under the Plan, the acquisition, issuance or purchase of shares or other rights
hereunder or the taking of any other action hereunder (each such action being
hereinafter referred to as a “Plan Action”), then such Plan Action shall not be
taken, in whole or in part, unless and until such Consent shall have been
effected or obtained to the full satisfaction of the Committee. Without limiting
the generality of the foregoing, if (i) the Committee may make any payment under
the Plan in cash, Common Stock or both, and (ii) the Committee determines that
Consent is necessary or desirable as a condition of, or in connection with,
payment in any one or more of such forms, then the Committee shall be entitled
to determine not to make any payment whatsoever until such Consent has been
obtained.

 

(b)           Consent Defined. The term “Consent” as used herein with respect to
any Plan Action means (i) any and all listings, registrations or qualifications
in respect thereof upon any securities exchange or other self-regulatory
organization or under any federal, state or local law, rule or regulation,
(ii) the expiration, elimination or satisfaction of any prohibitions,
restrictions or limitations under any federal, state or local law, rule or
regulation or the rules of any securities exchange or other self-regulatory
organization, (iii) any and all written agreements and representations by the
grantee with respect to the disposition of shares, or with respect to any other
matter, which the Committee shall deem necessary or desirable to comply with the
terms of any such listing, registration or qualification or to obtain an
exemption from the requirement that any such listing, qualification or
registration be made, and (iv) any and all consents, clearances and approvals in
respect of a Plan Action by any governmental or other regulatory bodies or any
parties to any loan agreements or other contractual obligations of the
Partnership or any Affiliate.

 

5.4                               Nontransferability.

 

Except as expressly authorized by the Committee in the Plan agreement, no award
granted to any grantee under the Plan shall be assignable or transferable by the
grantee other than by will or by the laws of descent and distribution and during
the lifetime of the grantee, all rights with respect to any option or stock
appreciation right granted to the grantee under the Plan shall be exercisable
only by the grantee.

 

5.5                               Withholding Taxes.

 

(a)           Whenever under the Plan shares of Common Stock are to be delivered
pursuant to an award, the Committee may require as a condition of delivery that
the grantee remit an amount sufficient to satisfy all federal, state and other
governmental withholding tax requirements related thereto. Whenever cash is to
be paid under the Plan (whether upon the exercise of stock appreciation right or
otherwise), the Partnership may, as a condition of its payment, deduct
therefrom, or from any salary or other payments due to the grantee, an amount
sufficient to satisfy all federal, state and other governmental withholding tax
requirements related thereto or to the delivery of any shares of Common Stock
under the Plan.

 

(b)           Without limiting the generality of the foregoing, (i) a grantee
may elect to satisfy all or part of the foregoing withholding requirements by
delivery of unrestricted shares of Common Stock owned by the grantee for at
least six months (or such other period as the Committee may determine in its
sole discretion) having a fair market value (determined as of the date of such
delivery by the grantee) equal to all or part of the amount to be so withheld,
provided that the Committee may require, as a condition of accepting any such
delivery, the grantee to furnish an opinion of counsel acceptable to the
Committee to the effect that such delivery would not

 

14

--------------------------------------------------------------------------------


 

result in the grantee incurring any liability under Section 16(b) of the Act;
and (ii) the Committee may permit any such delivery to be made by withholding
shares of Common Stock from the shares otherwise issuable pursuant to the award
giving rise to the tax withholding obligation (in which event the date of
delivery shall be deemed the date such award was exercised) having a fair market
value (determined as of the date of such exercise).

 

5.6                               Adjustments Upon Changes in Capitalization.

 

If and to the extent specified by the Committee, the number of shares of Common
Stock which may be issued pursuant to awards under the Plan, the number of
shares of Common Stock subject to awards, the option exercise price and
appreciation base of options and stock appreciation rights theretofore granted
under the Plan, and the amount payable by a grantee in respect of an award,
shall be appropriately adjusted (as the Committee may determine) for any change
in the number of issued shares of Common Stock resulting from the subdivision or
combination of shares of Common Stock or other capital adjustments, or the
payment of a stock dividend after the effective date of the Plan, or other
change in such shares of Common Stock effected without receipt of consideration
by the Company; provided that any awards covering fractional shares of Common
Stock resulting from any such adjustment shall be eliminated and provided
further, that each incentive stock option granted under the Plan shall not be
adjusted in a manner that causes such option to fail to continue to qualify as
an “incentive stock option” within the meaning of Code section 422. Adjustments
under this Section shall be made by the Committee, whose determination as to
what adjustments shall be made, and the extent thereof, shall be final, binding
and conclusive.

 

5.7                               Right of Discharge Reserved.

 

Nothing in the Plan or in any Plan agreement shall confer upon any person the
right to continue in the service of the Partnership or any Affiliate or affect
any right which the Partnership or any Affiliate may have to terminate the
service of such person.

 

5.8                               No Rights as a Stockholder.

 

No grantee or other person shall have any of the rights of a stockholder of the
Company with respect to shares subject to an award until the issuance of a stock
certificate to him for such shares. Except as otherwise provided in Section 5.6,
no adjustment shall be made for dividends, distributions or other rights
(whether ordinary or extraordinary, and whether in cash, securities or other
property) for which the record date is prior to the date such stock certificate
is issued. In the case of a grantee of an award which has not yet vested, the
grantee shall have the rights of a stockholder of the Company if and only to the
extent provided in the applicable Plan agreement.

 

5.9                               Nature of Payments.

 

(a)           Any and all awards or payments hereunder shall be granted, issued,
delivered or paid, as the case may be, in consideration of services performed
for the Partnership or its Affiliates by the grantee.

 

(b)           No such awards and payments shall be considered special incentive
payments to the grantee or, unless otherwise determined by the Committee, be
taken into account in computing the grantee’s salary or compensation for the
purposes of determining any benefits under (i) any pension, retirement, life
insurance or other benefit plan of the Partnership or any Affiliate or (ii) any
agreement between the Partnership or any Affiliate and the grantee.

 

(c)           By accepting an award under the Plan, the grantee shall thereby
waive any claim to continued exercise or vesting of an award or to damages or
severance entitlement related to non-continuation of the award beyond the period
provided herein or in the applicable Plan agreement, notwithstanding any
contrary provision in any written contract with the grantee, whether any such
contract is executed before or after the grant date of the award.

 

15

--------------------------------------------------------------------------------


 

5.10                        Non-Uniform Determinations.

 

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
awards under the Plan (whether or not such persons are similarly situated).
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to make non-uniform and selective determinations,
and to enter into non-uniform and selective Plan agreements, as to (a) the
persons to receive awards under the Plan, (b) the terms and provisions of awards
under the Plan, (c) the exercise by the Committee of its discretion in respect
of the exercise of stock appreciation rights pursuant to the terms of the Plan,
and (d) the treatment of leaves of absence pursuant to Section 2.7(c).

 

5.11                        Other Payments or Awards.

 

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Partnership, any Affiliate or the Committee from making any award or payment
to any person under any other plan, arrangement or understanding, whether now
existing or hereafter in effect.

 

5.12                        Reorganization.

 

(a)           In the event that the Company is merged or consolidated with
another corporation and, whether or not the Company shall be the surviving
corporation, there shall be any change in the shares of Common Stock by reason
of such merger or consolidation, or in the event that all or substantially all
of the assets of the Company are acquired by another person, or in the event of
a reorganization or liquidation of the Company (each such event being
hereinafter referred to as a “Reorganization Event”) or in the event that the
Board of Directors of the Company (the “Board”) shall propose that the Company
enter into a Reorganization Event, then the Committee may in its sole
discretion, by written notice to a grantee, provide that his options and stock
appreciation rights will be terminated unless exercised within 30 days (or such
longer period as the committee shall determine in its sole discretion) after the
date of such notice; provided that if the Committee takes such action the
Committee also shall accelerate the dates upon which all outstanding options and
stock appreciation rights of such grantee shall be exercisable. The Committee
also may in its sole discretion by written notice to a grantee provide that all
or some of the restrictions on any of his awards may lapse in the event of a
Reorganization Event upon such terms and conditions as the Committee may
determine.

 

(b)           Whenever deemed appropriate by the Committee, the actions referred
to in Section 5.12(a) may be made conditional upon the consummation of the
applicable Reorganization Event.

 

5.13                        Section Headings.

 

The section headings contained herein are for the purposes of convenience only
and are not intended to define or limit the contents of said sections.

 

5.14                        Term of Plan.

 

This Plan shall terminate on December 31, 2013, and no awards shall thereafter
be made under the Plan. Notwithstanding the foregoing, all awards made under the
Plan prior to such termination date shall remain in effect until such awards
have been satisfied or terminated in accordance with the terms and provisions of
the Plan and the applicable Plan agreement.

 

5.15                        Governing Law.

 

THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

16

--------------------------------------------------------------------------------


 

5.16                        Repricing of Options.

 

Except in connection with a corporate transaction involving the company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding options or stock appreciation rights or cancel outstanding options
or stock appreciation rights in exchange for cash, other awards or options or
stock appreciation rights with an exercise price that is less than the exercise
price of the original options or stock appreciation rights without stockholder
approval.

 

5.17                        Exception to Certain Limitations

 

Notwithstanding the limitations contained in the proviso to the second sentence
of Section 3.1(a) concerning minimum periods of service for vesting or minimum
periods for Performance Cycles and the provisions of Section 4.3(a) which permit
the Company or the Board to reduce the three-year vesting period if grantee dies
or becomes disabled, restricted stock awards may be made with vesting periods
based on service periods of less than thirty-six consecutive months or
Performance Cycles of less than twelve consecutive months as long as the
aggregate number of shares subject to such shorter periods does not exceed five
percent of the maximum number of shares set forth in Section 1.5(a).

 

5.18                        Code Section 409A.

 

(a)           If as of the date his employment terminates, a grantee is a “key
employee” within the meaning of Code section 416(i), without regard to
paragraph 416(i)(5) thereof, and if the Company has stock that is publicly
traded on an established securities market or otherwise, any deferred
compensation payments otherwise payable under this Plan because of his
termination of service (for reasons other than death or disability) will be
suspended until, and will be paid to the grantee on, the first day of the
seventh month following the month in which the grantee’s last day of employment
occurs. For purposes of this Plan, “deferred compensation” means compensation
provided under a nonqualified deferred compensation plan as defined in, and
subject to, Code section 409A.

 

(b)           The Plan and any Plan agreements shall be interpreted and applied
in a manner consistent with the applicable standards for nonqualified deferred
compensation plans established by Code section 409A and its interpretive
regulations and other regulatory guidance. To the extent that any terms of the
Plan or a Plan agreement would subject the grantee to gross income inclusion,
interest, or additional tax pursuant to Code section 409A, those terms are to
that extent superseded by, and shall be adjusted to the minimum extent necessary
to satisfy, the applicable Code section 409A standards.

 

17

--------------------------------------------------------------------------------